Citation Nr: 1032665	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for Dupuytren's 
contracture of the left ring finger and little finger, rated as 
10 percent disabling from May 1, 2006 to October 18, 2006 and 
from December 1, 2006 to present.

2.  Entitlement to a higher initial rating for Dupuytren's 
contracture of the right thumb, long finger, and ring finger, 
currently rated as noncompensably disabling from May 1, 2006 to 
January 27, 2009, as 30 percent disabling from January 27, 2009 
to April 21, 2009, and as 10 percent disabling from June 1, 2009 
to present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 
2006.

This appeal arises from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In August 2009, the Veteran testified before 
the Board at a hearing held at the RO.  In October 2009, the 
Board remanded the claim for additional development.

The Board notes that on his substantive appeal statement dated in 
May 2007, the Veteran checked a box and indicated that he was 
appealing only the rating for his left hand.  However, on the 
reverse side of the form he made reference to both hands.  
Therefore, the Board considers both issues to have been perfected 
for appellate review.

Although the RO had characterized the Dupytren's contracture on 
the right as affecting only the thumb and the ring finger, the 
Board notes that medical evidence reflects that it also affects 
the long finger.  Accordingly, the Board has characterized the 
issue as involving that finger as well.  


FINDINGS OF FACT

1.  For the period from May 1, 2006 to October 18, 2006 and from 
December 1, 2006 to present, the Veteran's Dupuytren's 
contracture of the left ring finger and little finger, has been 
manifested by subjective complaints of pain, weakened grip, and 
decreased dexterity, full extension, and flexion limited by one 
inch or less.  The Veteran is able to close the hand, with the 
exception of a 1 inch gap between the tip of the ring finger and 
the transverse crease, and there is no evidence of muscle atrophy 
of the intrinsic muscles of the left hand.  There is no evidence 
of weakness, fatigability, incoordination, or pain on use; the 
disability does not produce additional loss of function of the 
Veteran's left hand.  Ankylosis of the left ring finger and 
little finger has not been shown.

2.  For the period from May 1, 2006 to April 21, 2009, and from 
June 1, 2009 to present, the Veteran's Dupuytren's contracture of 
the right thumb, long finger, and ring finger has been manifested 
by subjective complaints of pain, weakened grip, and decreased 
dexterity, full extension, and flexion limited by one inch or 
less.  The Veteran is able to close the hand, with the exception 
of a 1 inch gap between the tip of the thumb and ring finger and 
the transverse crease, and there is no evidence of muscle atrophy 
of the intrinsic muscles of the right hand. There is no evidence 
of weakness, fatigability, incoordination, or pain on use; the 
disability does not produce additional loss of function of the 
Veteran's right hand.  Ankylosis of the right thumb and ring 
finger has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for 
the period from May 1, 2006 to October 18, 2006 and from December 
1, 2006 to present, for Dupuytren's contracture of the left ring 
finger and little finger, have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.71a, DCs 5229, 5230; 4.73, DCs 5307, 5308 (2009).

2.  The criteria for an initial 10 percent rating, but not 
higher, for Dupuytren's contracture of the right thumb, long 
finger, and ring finger, for the period from May 1, 2006 to 
January 27, 2009, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.71a, DCs 5228; 4.73, DCs 5307, 5308 (2009).

3.  The criteria for an initial rating higher than 30 percent 
disabling from January 27, 2009 to April 21, 2009, and from 10 
percent disabling from June 1, 2009 to present, Dupuytren's 
contracture of the right thumb, long finger, and ring finger, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, DCs 
5228; 4.73, DCs 5307, 5308 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including flare ups.  38 C.F.R. § 4.14 (2009).  However, 
those provisions should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45 (2009); Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 5213 
through 5230.  In this case, the Veteran has been shown on 
examination to be right-handed, and therefore the disability 
related to limitation of motion of the major hand will be applied 
to his right hand, and the minor hand to his left hand. 

The Board notes that in October 2006 and in April 2009, the 
Veteran underwent left and right hand surgery, respectively.  The 
RO assigned a temporary total disability rating from October 18, 
2006, to November 30, 2006, for the left hand, and from April 21, 
2009, to May 31, 2009, on the right hand.  See 38 C.F.R. § 4.30.  
The 100 percent rating in effect during those periods is the 
maximum rating possible under all potentially applicable rating 
criteria; the Veteran cannot be awarded more than 100 percent 
under schedular criteria at any given time.  See 38 C.F.R. § 
4.71a.  Therefore, the Board need not discuss the impact of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to pain), 
before finding that an increased schedular rating for the right 
and left hand disabilities is not warranted for those periods of 
time.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's Dupuytren's contracture of the left ring finger and 
little finger, has been rated under DC 5299-5223, as 10 percent 
disabling from May 1, 2006 to October 18, 2006, and from December 
1, 2006 to present.  The Veteran's Dupuytren's contracture of the 
right thumb, long finger, and ring finger, has also been rated 
under DC 5299-5223, as noncompensably disabling from May 1, 2006 
to January 27, 2009, as 30 percent disabling from January 27, 
2009 to April 21, 2009, and as 10 percent disabling from June 1, 
2009 to present.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2009).  DC 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed under 
38 C.F.R. § 4.71a.  DC 5223 pertains to favorable ankylosis of 
two digits of the hand.  

In this case, the Board observes that the RO rated the Veteran 
under DC 5223 because the Veteran's disability, Dupuytren's 
contracture, and resulting limitation of motion of the finger, 
was thought to be analogous to favorable ankylosis.  However, 
after reviewing the claims file, the Board finds no objective 
evidence of ankylosis of the fingers or thumbs of either hand.  
Even when taking into account functional loss on repetitive 
motion, the Board does not find that the Veteran's disability is 
akin to ankylosis, as the Veteran has consistently demonstrated 
that he is able to move the fingers and thumb, but instead has 
trouble extending the fingers and thumb to full extension, and 
has trouble with his grip and dexterity.  Accordingly, the Board 
finds that no additional rating is warranted for either hand 
throughout the appeal period based upon favorable or unfavorable 
ankylosis.  Instead, the Board turns to the diagnostic codes that 
pertain to limitation of motion of the Veteran's fingers.

Under DC 5228, where there is limitation of motion of the thumb 
with a gap of less than one inch (2.5 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers, a noncompensable rating is warranted. With a gap of 
one to two inches (2.5 to 5.1 centimeters) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers, 
a 10 percent rating is warranted. With a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a maximum 20 
percent rating is warranted.  38 C.F.R. § 4.17a, DC 5228.

Under DC 5229, which pertains to limitation of motion of the 
index or long finger, a 10 percent disability evaluation is 
warranted when there is limitation of motion with a gap of one 
inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or, with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Under DC 5230, which pertain to limitation of motion of the ring 
finger or little finger, any loss of motion is rated 
noncompensably. 

On November 2005 VA examination, the Veteran's  right and left 
hand Dupuytren's contracture was evaluated.  On the left hand, 
extending from the metaphalangeal joint of the left ring finger 
through the palm, there was a tense firm tendon with tenderness.  
On the right ring finger, there was also a firm tendon along the 
palm.  Both hands demonstrated decreased grip strength, which the 
Veteran reported was more noticeable when he had been typing for 
more than six hours.  The lessened grip strength also made it 
difficult for him to use wrenches.  Physical examination revealed 
obvious Dupuytren's contractures on the bilateral palmer 
surfaces.  The Veteran was unable to make a full flexion fist on 
the left due to his left fourth finger.  The distal 
interphalangeal joint on the left fourth finger could extend to 5 
degrees and flex to 30/45 degrees.  The proximal interphalangeal 
joint of the left ring finger could extend to 0 degrees and flex 
to approximately 25 degrees.  There was full range of motion of 
all of the fingers on the right hand, though the noted 
Dupuytren's contracture on the palmer aspect of the right ring 
finger was tender to touch.  The Veteran could make a full and 
complete fist of the right hand.  X-rays of the right and left 
hands demonstrated no significant bony abnormalities.  The 
assessment was bilateral left and right ring finger tendon 
Dupuytren's contracture on the palmer aspect with some limited 
range of motion in the left palm.    

VA treatment records beginning in June 2006 reflect that in 
August 2006, the Veteran complained of scar tissue on both hands, 
worse on the left side.  He was beginning to lose some grip 
strength.  Physical examination revealed palpable scar tissue in 
the distribution of the 4th ray on the left hand with some 
contracture of the metaphalangeal joint to about 5 to 10 degrees.  
There was also some skin pitting confined to the left palm 
overlaying the 3rd and 4th ray.  The assessment was Dupuytren's 
disease in both hands, worse on the left.  In October 2006, the 
Veteran underwent left Dupuytren release of the left 4th digit 
and had a mass removed from the 5th digit and from the palmer 
fascia of the 4th digit.  On follow-up examination one week 
later, the Veteran was doing well and was able to extend the 4th 
digit.  In December 2006, the Veteran had residual stiffness and 
edema of the left hand.  There were occasional spasms throughout 
the day when gripping.  There was a thick scar and decreased 
range of motion.  The Veteran also suffered from a "frozen" 
left shoulder which he felt was related to the surgery.  
Occupational therapy and scar massage was recommended.  

In a May 2007 statement, the Veteran reported that upon 
separation from service in April 2006, he worked in a factory 
repairing machines, but that after two months it became apparent 
that he was unable to perform many tasks due to his left hand 
disability.  He was lacking the dexterity and grip strength, and 
had trouble holding tools and lifting tool components.  He 
reported that since his surgery, he was able to open his left 
hand completely, but had trouble with grip strength and had 
limited movement closing the third, fourth, and fifth fingers.  

VA treatment records reflect that in January 2009, the Veteran 
returned to the VA and stated that he had right shoulder pain and 
right hand contractures, similar to his left side prior to the 
2006 surgery.  Physical examination revealed Dupuytren's 
contracture of the right thumb and 4th finger that were getting 
worse.  The Veteran stated that when he gripped things with his 
right hand, such as the lawnmower or steering wheel, his right 
hand would tighten up and "get stuck."  In April 2009, it was 
noted that he did not have any flexion contracture of the right 
hand yet, but there was some pitting and cords in the 
distribution of the thumb, long, and ring finger that was 
interfering with his daily activities.  It was noted that his 
left hand surgery had been successful.  Later that month, he 
underwent right hand 1st, 3rd, and 4th digit Dupuytren's release.  
On follow-up two weeks later, extension of the right hand was 
normal, but flexion was somewhat limited.  Those findings were 
consistent with his left hand, and he stated that he had never 
been able to fully flex the digits of his left hand to test the 
distal palmer crease.  He was instructed to practice range of 
motion exercises and to follow-up if flexion was not normal.  In
June 2009, the Veteran lacked two to three centimeters of full 
flexion so that his fingernails touched the distal planter 
crease.  He complained of a weak grip.  It was noted that the 
Veteran had thick scarring of the right palm, with no edema.  
There was full active extension, but he lacked approximately .5 
centimeters on flexion.  One week later, the Veteran still had 
significant stiffness, lacking approximately 1 to 1.5 centimeters 
of full flexion of the digits.  The incisions were noted to be 
well-healed.  In September 2009, the Veteran reported that his 
grip was better after completing physical therapy exercises, 
though he still dropped things.  He worked twelve hour shifts at 
a typing job, and took mini-breaks to rest his right hand.  

At his August 2009 hearing before the Board, the Veteran stated 
that following the first contracture surgery of the left hand, 
while in the military, he could only grip fifty pounds, as 
opposed to the normal one hundred pounds, and that the same 
lessened grip strength also progressed in his right hand.  He 
stated that he had significant scarring on both hands, and that 
he was currently attending physical therapy to try and break up 
the scar tissue.  He stated that he had trouble closing his left 
hand all the way.  He reported that he had to change jobs due to 
lack of grip strength.  Before his left hand surgery, he worked 
in a factory, but since the surgery, he had had a desk job.  He 
had trouble opening milk, especially pulling the plastic tie off 
the lid.  He had trouble woodworking, biking, climbing, and any 
other activity that required a grip.  His hands easily fatigued 
and tightened up.  

On January 2010 VA examination, the Veteran reported that 
beginning in 2006, he noticed contracture restriction in his 
right thumb, long, and ring fingers.  His left hand contractures 
began in 1995.  He reported a decrease in strength and dexterity 
in both hands.  He experienced pain when he tried to make a fist 
or grip even light objects.  Range of motion testing of both the 
right and left hands reflected normal extension of all fingers, 
with a gap one inch or less between each finger and thumb and the 
transverse crease of the hand on flexion.  On flexion and 
extension of each digit, there was objective evidence of pain, 
but there was no additional limitation of motion on repetitive 
testing.  There was no evidence of ankylosis of the fingers or 
thumbs of either hand.  On the dorsum of each hand, at each 
proximal interphalangeal joint, there were hard painful nodules.  
On the palmer aspect of each hand, there were multiple tiny 
divets, which the Veteran stated tended to occur when a nodule 
was beginning to form in that area.  There was decreased strength 
when gripping or making a fist.  There was decreased dexterity in 
both hands with twisting or picking up small objects.  The 
Veteran used substantial dexterity in his job typing for twelve 
hour shifts.  The diagnosis was right and left hand digit loss of 
range of motion and residuals of Dupuytren's contractures.  The 
disabilities had mild to moderate affects on the Veteran's 
activities of daily living.  When he drove, both hands hurt 
moderately after short distances, and more severely after long 
distances.  There was severe hand stiffness bilaterally in the 
morning, which was relieved by running warm water on his fingers 
until they began to move more freely.  

In this case, the Board finds that from May 1, 2006, when service 
connection became effective, to January 26, 2009, an increased 10 
percent rating is warranted for Dupuytren's contracture affecting 
the right hand.  On November 2005 VA examination, both the right 
and left hand demonstrated decreased gripping ability, and there 
was some tenderness at the palmer aspect of the right ring finger 
when moved.  Prior to undergoing right hand surgery in April 
2009, the Veteran reported that he had experienced a slow 
decrease in the range of motion of the right thumb, until the 
limitation of motion interfered with his activities of daily 
living.  In giving the Veteran the benefit of the doubt that he 
experienced limitation of motion of the right thumb beginning in 
around 2006, as he asserted on January 2010 VA examination, the 
Board finds that he is entitled to a 10 percent rating for 
limitation of motion of the right thumb from May 1, 2006, when 
service connection became effective, to January 26, 2009, when 
his right hand disability was elevated to a 30 percent rating.   
In considering whether the Veteran is entitled to higher righting 
for limitation of motion of the digits or thumb of either hand, 
the Board finds that an increased rating is not warranted.  A gap 
of more than 1 inch between the right thumb and fingers has not 
been shown at any time throughout the appeal period.  With regard 
to the other fingers, the rating schedule does not provide for a 
rating higher than 10 percent for limitation of motion of the 
fingers, and therefore, absent showing of ankylosis, higher 
ratings are not warranted.

Next, the Board finds that the criteria for evaluating Muscle 
Groups VII and VIII are applicable, as the Veteran has 
demonstrated a weakened hand grip in both the right and left 
hands, with trouble extending the fingers and thumb.  Diagnostic 
Code 5308 provides for a 10 percent rating for a moderate 
impairment of the muscles involved in extension of the wrist, 
fingers, and thumb, and abduction of the thumb.  A 20 percent 
rating is warranted for moderately severe impairment of the 
muscles involved in extension of the wrist, fingers, and thumb, 
and abduction of the thumb.  38 C.F.R. § 4.73, DC 5308.  As the 
Veteran has been found to have 0 degrees extension, or full 
extension, of the fingers on both the right and left hands, DC 
5308 cannot serve as a basis for an increased rating.  Under DC 
5307, which pertains to impairment of the muscles involved in 
flexion of the wrist and fingers, the impairment of these muscles 
must be moderately severe in order to warrant a higher disability 
rating of 30 percent.  In this case, a moderately severe muscle 
disability has not been shown on either the left or right hand, 
either prior to or after the Veteran's hand surgeries.  In that 
regard, although the Veteran has demonstrated weakened hand grip 
and decreased dexterity bilaterally, and has trouble completing 
activities such as opening a carton of milk, holding tools, and 
driving, the objective medical evidence does not demonstrate loss 
of deep fascia, muscle substance, or normal firm resistance of 
muscles.  Nor does the medical evidence demonstrate loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, or 
impairment of coordination or uncertainty of movement that is 
more than moderate in degree, or that there is evidence of an 
inability to keep up with a work requirement.  38 C.F.R. § 4.56.  
The evidence reflects that the Veteran is able to use a computer 
at work during his 12 hours shifts, with minimal time taken off 
from work related to his hand disabilities.  VA treatment records 
reflect that physical and occupational therapy have aided in 
relieving his muscle stiffness.  On January 2010 VA examination, 
impairment of daily activities was affected at most to a moderate 
degree.  With regard to driving, the Veteran's abilities were 
moderately impaired, and severe impairment occurred in the form 
of pain after driving for a long period of time, but no further 
muscle impairment was noted.  Although the Veteran has difficulty 
with his grip, he is able to oppose the thumbs, and close each 
hand within less than an inch of the palm.  The Veteran is 
additionally not also entitled to a separate rating based upon a 
muscle impairment, as the Veteran's limitation of range of motion 
affecting his ability to flex his fingers has been accounted for, 
and that same motion impacts his ability to grip.  Accordingly, 
to also compensate for weakened grip would amount to 
impermissible pyramiding.  38 C.F.R. § 4.14.

Nor is the Veteran entitled to an increased rating based upon the 
postoperative scars on the right and left hands.  On January 2010 
VA examination, the Veteran was observed to have a scar on the 
left palm beginning at the metacarpophalangeal joint of the ring 
finger and extending proximally 6.5 centimeters and .25 
centimeters in width.  He also had three scars on the right palm, 
including one that was 2 centimeters long and .25 centimeters 
wide, one that was 1 centimeter long and less than .25 
centimeters wide, and a third that was 4 centimeters long and 
less than .25 centimeters wide.  There is no mention of an 
abnormality of the scars, and VA treatment records dated after 
each surgery reflect that the scars were well-healed and 
nontender.  There is no indication that the scars affect the 
functioning of the affected areas.  38 C.F.R. § 4.118 Diagnostic 
Codes 7801-7805 (2009) do not allow for the assignment of a 
compensable rating in this case because the evidence does not 
show that the scars are deep, cause limited motion, are 144 
square inches or greater, are unstable and superficial, or are 
superficial and painful on examination. 38 C.F.R. § 4.118 DCs 
7801-7805 (2009).

38 C.F.R. §§ 4.40, 4.45, 4.59, allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. 
§ 4.45 provides that consideration should also be given to 
weakened movement, excess fatigability and incoordination.  While 
there were complaints of pain, as noted above, the record 
reflects flexion limited to fingernails touching the palm and 
full extension as accounted for in the rating schedule.  There is 
no indication that the Veteran had additional limitation due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use. 

In reaching this determination, the Board notes that the 
regulations pertaining to rating skin disabilities were revised, 
effective October 23, 2008.  However, those revised provisions 
are applicable only to claims received on or after October 23, 
2008.  Because the current claim was received prior to that date, 
those revisions do not apply in this case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Board finds that the Schedule is not inadequate.  The 
Schedule provides for higher ratings for the Veteran's 
Dupuytren's contracture of the right and left hands, but, 
findings supporting a compensable rating have not been 
documented.  In addition, it has not been shown that the service-
connected disabilities have required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular rating 
is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's left hand 
Dupuytren's contracture has warranted no more than a 10 percent 
rating from May 1, 2006 to October 18, 2006 and a 10 percent 
rating from December 1, 2006 to present. Additionally, the Board 
finds that the weight of the credible evidence demonstrates that 
the Veteran has been entitled to a 10 percent rating for 
Dupuytren's contracture of the right hand from May 1, 2006 to 
January 27, 2009, but has not warranted higher than a 30 percent 
rating from January 27, 2009 to April 21, 2009, and a 10 percent 
disabling from June 1, 2009 to present.  All benefit of 
reasonable doubt has been resolved in favor of the claimant in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the initial 
evaluations following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has associated 
the service treatment records and post-service treatment records 
with the claims folder.  In addition, he was afforded VA 
examinations.  Thus, the duty to assist has been met.

ORDER

An initial rating higher than 10 percent from May 1, 2006 to 
October 18, 2006 and from December 1, 2006 to present, for 
Dupuytren's contracture of the left ring finger and little 
finger, is denied.

An initial 10 percent rating from May 1, 2006, to January 27, 
2009, for Dupuytren's contracture of the right thumb, long 
finger, and ring finger, is granted.  To this extent only, the 
appeal is allowed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


